PER CURIAM
Jerry Ousley ("Movant") appeals from the motion court's denial, following an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief for ineffective assistance of counsel. Movant was convicted of forcible rape and sentenced to 25 years in prison, which this Court affirmed on direct appeal. State v. Ousley, 481 S.W.3d 893 (Mo. App. E.D. 2016).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *578would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).